2/12/2015                                                                      TDCJ Offender Details

                                                                                                       TDCJ Home       New offender Search
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




   Offender Information Details
     Return to Search list




   SID Number:                                                            04551722

   TDCJ Number:                                                           01956144

   Name:                                                                   DOSS.WILLIE JR

   Race:                                                                   B

   Gender:                                                                 M

   DOB:                                                                    1969-08-21

   Maximum Sentence Date:                                                 2046-05-08

   Current Facility:                                                       MICHAEL

   Projected Release Date:                                                2046-05-08

   Parole Eligibility Date:                                               2030-05-08

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




       Parole Review Information

   Offense History:
   I Offense                                                Sentence                           Case        Sentence (YY-
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04551722                                                          1/2
2/12/2015                                                                          TDCJ Offender Details

            Date                    Offense                         Date             County         No.       DD)

        1993-01-08          BURG OF A VEHICLE                    1993-06-10               HUNT     17,284    10-00-00

        1987-11-07             BURG OF HABIT                     1993-06-10               HUNT     16,694    20-00-00

        2013-06-25                 ROBBERY                       2014-09-04               HUNT     29328     20-00-00

        2014-05-07            AGGASLTW/DW                        2014-09-04               HUNT     29865     32-00-00

                             INTOXASLTWA/EH
        2014-05-07                                               2014-09-04               HUNT     29865     20-00-00
                                   SBI




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&.tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                   New Offender Search                      TDCJ Home Page




http://offender .tdcj.state.tx .us/OffenderSearch/offender Detai I.action?si d=04551722                                 2/2